Citation Nr: 9918637	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for a 
lung disorder is well grounded.


REPRESENTATION

Appellant represented by:	Lindsey C. Meador, attorney at 
law


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION


The veteran served on active duty from May 1950 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that found that a claim for service 
connection for a lung disorder was not well grounded.

The case was previously before the Board in September 1998, 
when it was remanded for additional medical records.  The 
requested development has been completed to the extent 
necessary.  The Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current lung disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a lung disorder is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records disclose no complaints 
or findings of a lung disorder.  On entrance examination in 
May 1950, examination of the respiratory system was normal.  
Photofluorographic examination of the chest and/or a chest x-
ray in May 1950 was negative.  A June 1950 x-ray of the chest 
failed to reveal any pathology or calcifications and was 
interpreted as normal.  Photofluorographic examination of the 
chest revealed no significant abnormality in April 1953.  An 
April 1954 chest x-ray was negative.  On examination for 
extension of enlistment in May 1954, examination of the lungs 
and chest was normal.  On separation examination in May 1955, 
examination of the lungs and chest was again normal.  A chest 
x-ray was negative. 

The veteran first claimed entitlement to service connection 
for a lung disorder in October 1997.  He stated that this 
disability had its onset during service while he was 
stationed aboard a ship in the 1950s.  He reported that it 
was caused by moth balls and dirty and dusty bomb magazines.  
He reportedly worked around this equipment for two and one 
half years.  Ventilation was poor and he worked ten to twelve 
hour shifts for 30 to 45 days at a time.  The veteran further 
stated that it took this disease 10 to 15 years to grow 
enough on his lungs to require treatment.  He reported that 
he was initially treated for this disability in 1963 and that 
it recurred in 1983 when he had a portion of his lung 
removed.  More recently, it recurred in 1996 and required 
treatment for one year.  He was reportedly treated for a lung 
disorder by Dr. Jack Armstrong in 1963, by Dr. Don Blackwood 
from 1981 to 1997, by Dr. Francis Cole from 1983 to 1984, by 
Dr. Jon Williams from 1983 to 1987, by Dr. Emmel Golden from 
1993 to 1997, and at Delta Medical Center in 1996.

In December 1997, the veteran reported that he sought 
treatment for a lung disorder from the ship's doctor on two 
occasions during service; however, he was only given aspirin 
and x-rays of the lungs were not completed.  Dr. Armstrong, 
who treated him in 1963, was deceased and the veteran was 
unable to obtain his records.  In a January 1998 written 
statement, the veteran stated that had he been examined or 
had x-rays of his lungs been taken during service, his lung 
condition would have been detected.  The veteran also 
requested in February 1998 that VA arrange for an expert in 
lung problems to review his inservice chest x-rays.

Post-service medical evidence associated with the claims 
folder includes, in pertinent part, records from the Social 
Security Administration (SSA); from Donald J. Blackwood, 
M.D., dated from 1981 to 1998; from Delta Regional Medical 
Center (John Brooks, M.D.), dated in 1996; from Emmel B. 
Golden, Jr., M.D., dated from 1996 to 1997; and VA treatment 
records, dated from 1997 to 1998.  Dr. Blackwood's records 
showed that the veteran underwent right upper lobectomy for 
atypical pulmonary tuberculosis in 1983.  He was subsequently 
treated for occasional pulmonary problems, i.e., bronchial 
infections.  There was recurrence of a pulmonary lesion in 
the right lower lung field in 1987.  Calcified nodules in the 
chest were noted in 1991.  February and April 1996 chest x-
rays from Delta Regional Medical Center (John Brooks, M.D.) 
showed old fibrotic changes and pleural thickening in the 
upper right lung apparently secondary to previous surgery, 
emphysema in other portions of the lungs, and chronic 
obstructive lung disease.  Later in 1996, the veteran was 
diagnosed as having Mycobacterium avium intracellulare (MAI) 
infection of the lung by Dr. Golden.  He was thereafter 
hospitalized for treatment of recurrent and persistent MAI 
pneumonia at the VA Medical Center (VAMC) in Memphis, 
Tennessee, in 1997 and 1998.  During hospitalization in 
November 1997, the veteran gave a history of heavy exposure 
to asbestos and toxic cleaning fumes as he was with cleaning 
detail in the military, cleaning moth-balled ships in 
preparation for war.  In February 1998, he underwent right 
thoracoplasty.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
compensable degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for tuberculosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
three years from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a lung disorder, diagnosed as 
MAI.  This disability was first diagnosed many years after 
service in 1996.  The veteran was also diagnosed as having 
atypical pulmonary tuberculosis in 1983.  Therefore, the 
Board finds that there is sufficient medical evidence of a 
current disability, and the first element of a well-grounded 
claim has been satisfied.

The veteran reported that he was exposed to moth balls and 
dirty and dusty bomb magazines for two and one half years 
during active service.  Therefore, the Board further finds 
that there is sufficient lay evidence of incurrence of an 
injury during service, and the second element of a well-
grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported experiencing continuity of lung symptomatology since 
active service.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
any current lung disorder(s) to any inservice finding or 
event or to any post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997)  (holding that, 
notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present arthritis etiologically to post-service symptoms).  
The statements presented by the veteran with respect to the 
date of onset and etiology of his current lung disorder are 
not competent as he lacks medical expertise and is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service lung 
disorder(s) diagnosed many years after service   had its 
onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a lung disorder.  
The veteran has indicated that Dr. Armstrong's records are no 
longer available, and the RO requested these records in 
December 1998 without success.  The RO also requested medical 
records from Francis Cole, M.D.; however, there was no reply.  
Despite the previous Board remand, the veteran did not 
provide any medical records from Dr. Jon Williams or an 
Authorization and Consent to Release Information to VA.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The veteran has asked that VA arrange for an expert in lung 
problems to review his inservice chest x-rays.  The Board 
construes this as a request for an independent medical expert 
(IME) opinion.  When, in the judgment of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
medical experts.  38 C.F.R. § 20.901(d) (1998).  In this 
case, the veteran has not come forward with any medical 
opinion or evidence that supports his contentions, which are 
based on lay speculation on his part as to what he feels 
might have happened.  There is no medical complexity or 
controversy involved, because there is not a plausible claim.  
Accordingly, the Board does not find that an IME opinion is 
warranted.



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a lung disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

